Appeal by the defendant from a judgment of the Supreme Court, Queens County (Blumenfeld, J.), rendered May 28, 1998, convicting him of robbery in the second degree, grand larceny in the fourth degree, and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, the resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which heard and saw the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86). Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
The challenged comments in the prosecutor’s summation were either responsive to the defendant’s summation or within the bounds of permissible rhetorical comment (see, People v Ashwal, 39 NY2d 105; People v Turner, 214 AD2d 594; People v Miller, 183 AD2d 790; People v Wilson, 173 AD2d 751).
*251The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). O’Brien, J. P., Joy, Luciano and Schmidt, JJ., concur.